Citation Nr: 0931698	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-21 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
ear hearing loss.

2.  Entitlement to an effective date earlier than December 
10, 1986 for the grant of a total disability rating for 
individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than December 
10, 1986 for the grant of a Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1968 to 
October 1970 and from July 1971 to December 1974.  

The TDIU and right ear hearing loss claims come to the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
dated in September 2003 by the RO in Detroit, Michigan, which 
implemented a May 2003 Board grant of an earlier effective 
date for TDIU on revision of a July 2, 1990, Board decision 
based on clear and unmistakable error (CUE) and a May 2003 
Board grant of service connection for right ear hearing loss 
based on revision of an October 12, 1979, Board decision 
based on CUE.  The DEA claim comes to the Board from a 
September 2003 rating decision.  

The Board remanded this case in relevant part in March 2006 
and June 2008.  The case returns now for appellate 
consideration.

The appellant appealed the Board's March 2006 denial and 
dismissal of several CUE motions to the U.S. Court of Appeals 
for Veterans Claims (Court).  The Court modified and affirmed 
the Board's action in a July 2008 order.  These motions are 
no longer on appeal.  

The Board received evidence directly from the appellant in 
April, May and June 2009, which contain his arguments and 
some supporting evidence.  The evidence is duplicative or 
irrelevant to the instant appeals.  As such, the evidence is 
not relevant, and the file need not be returned to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304(c) (2008) 
(any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).

In June 2008, the Board remanded the initial compensable 
rating for right ear hearing loss and the earlier effective 
date for DEA issues for the issuance of Statements of the 
Case.  The RO, however, had already issued a Statement of the 
Case on the hearing loss issue; and the appellant had 
perfected the appeal with a timely Substantive Appeal in June 
2005.  The appellant now argues that the RO has committed a 
due process error by not readjudicating the appellant's 
hearing loss claim.  The appellant has submitted no new 
evidence on the claim since the last adjudication in the June 
2007 Supplemental Statement of the Case.  As such, there was 
no further development or process required of the RO.  There 
is no due process error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board will consider the claim.  

The Board remanded the DEA claim in June 2008 for issuance of 
a Statement of the Case.  The Statement was sent on August 
13, 2008.  The Board notes that the appellant's first 
statement to the RO, which could be a Substantive Appeal on 
the issue, was received October 22, 2008.  The Substantive 
Appeal was not timely as it was received more than one year 
after the underlying September 2003 rating decision and more 
than 60 days after the Statement of the Case were mailed to 
the appellant.  VA may waive the timeliness of a Substantive 
Appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  As 
the outcome of this issue is determined, in part, on the 
success of the TDIU and hearing loss issues, the appellant 
cannot succeed on the claim, regardless of timeliness.  In 
the interest of facilitating an efficient resolution of the 
appeal, the Board will waive the timeliness of the 
Substantive Appeal and proceed to consider the claim on the 
merits.

Matters Not On Appeal

Due to the confusing procedural history of this case, the 
Board must identify which issues are on appeal and which are 
not.  

The appellant is currently attempting to appeal for an 
increased initial rating for bilateral hearing loss and 
service connection for tinnitus.  First, the Board notes that 
the appellant is not, and never has been, service-connected 
for hearing loss of the left ear.  The Board granted service 
connection for the right ear only in the May 2003 decision.  
The appellant's statements reflect that understanding in the 
statement submitted just after the 2003 decision, but in the 
last several years he has claimed that both are on appeal.  
The left ear hearing loss CUE motion was denied in May 2003.  
The appellant attempted to appeal to the Court, but his 
appeal was dismissed for lack of timeliness in October 2004.  
That Board decision is now final.  The appellant has not 
filed a petition to reopen the claim with the RO, much less 
appealed an adverse decision.  The Board has no jurisdiction 
over the left ear and will not consider and issues related to 
it.  

Second, the appellant's many statements show that he believes 
that tinnitus and hearing loss are either aspects of the same 
disability or must be rated together.  The Board stresses 
that tinnitus and hearing loss are separate and distinct 
disabilities both medically and legally.  The Board has 
repeatedly referred the tinnitus claim to the RO for 
appropriate action in May 2003, March 2006, June 2008, and 
again below.  The appellant attempted to file a CUE motion 
for service connection for tinnitus against the October 12, 
1979, Board decision which denied service connection for 
defective hearing.  In the May 2003 Board decision which 
granted service connection for right ear hearing loss, the 
Board explained that the appellant had not filed a claim for 
tinnitus, it was not shown in the medical evidence and the RO 
and Board had not adjudicated tinnitus in any decision at any 
time.  As a result, the Board refused to act on the tinnitus 
motion.  That decision is now final.  In the meantime, the 
appellant has made many claims for service connection for 
tinnitus, on which the RO has failed to act.  Similarly, 
despite the appellant's protests that he should be service-
connected for hearing loss in both ears, the RO has not 
initiated a petition to reopen the claim for left ear hearing 
loss.  The appellant has filed a June 2007 VA Form 9 and 
stated that he wished to waive RO consideration, in an 
attempt to appeal this failure to act to the Board.  The 
Board's jurisdiction does not extend so far.  The Board may 
only take appellate jurisdiction following RO adjudication, 
with timely notice of disagreement, issuance of a statement 
of the case and a timely substantive appeal.  38 U.S.C.A. 
§ 7105(a) (2008).  

In the same vein, the appellant recently filed a motion for, 
as he termed it, "non-repayable interim" benefits for the 
failure to adjudicate the tinnitus claim.  No such benefit 
exists.  The Board apologizes for the delay, but no payment 
may be ordered.

The appellant argues, repeatedly, that the hearing loss and 
tinnitus claims are inextricably intertwined with the TDIU 
claim and that they must be resolved prior to action on the 
TDIU claim.  The appellant is correct only as to the right 
ear hearing loss.  The May 2003 Board decision found that no 
CUE existed on the denial of left ear hearing loss in October 
1979 Board decision.  The appellant failed to overturn this 
determination on appeal to the Court.  The Board notes that 
the appellant began his challenge to the 1979 decision in 
August 2001.  There are no intervening claims for service 
connection for hearing loss that remain pending.  As the May 
2003 Board decision that denied his CUE motion is now final, 
the appellant's hearing loss claim can be considered pending 
only from August 2001, not from 1977.  Similarly, the May 
2003 Board decision determined that there had never been a 
tinnitus claim or adjudication until the appellant began 
claiming it in 2001.  Effective dates of service connection 
are granted based on the date of the instant claim.  See 
38 C.F.R. § 3.400 (2008).  The TDIU effective date may only 
be moved based on disabilities which were service connected 
at the time.  See 38 C.F.R. § 4.16 (2008).  The current left 
ear hearing loss and tinnitus claims cannot be granted back 
to 1986.  Accordingly, those claims are not intertwined with 
the TDIU claim.

The Board REFERS the claim for service connection for 
tinnitus to the RO for appropriate action.  The Board also 
REFERS the petition to reopen a claim for service connection 
of left ear hearing lossto the RO for appropriate action.  

The appellant has begun to argue recently that an outstanding 
claim for special monthly compensation benefits for loss of 
use of the left hand has been pending since 1985.  He further 
argues that "clear and unmistakable error" exists as to the 
failure to adjudicate the claim.  A claim for benefits, 
whether formal or informal, remains pending until it is 
finally adjudicated.  38 C.F.R. § 3.160(c) (2008); see 
Richardson v. Nicholson, 20 Vet.App. 64, 72 n. 8 (2006).  A 
claim will also be considered to be pending if VA has failed 
to notify the claimant of the denial of his claim or of his 
right to appeal an adverse decision.  Cook v. Principi, 318 
F.3d 1334, 1340 (Fed.Cir.2002) (en banc).  If a claim is left 
pending, it can be addressed when a subsequent claim for the 
same disability is adjudicated by VA, in which case the 
effective date for any award of benefits will be the 
effective date applicable to the original claim.  See Myers 
v. Principi, 16 Vet.App. 228, 236 (2002). 

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed.Cir.2006), and 
in Ingram v. Nicholson, 21 Vet.App. 232 (2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and the Veterans Claims Court recognized the existence of an 
implicit denial rule.  The "implicit denial" rule provides 
that, in certain circumstances, a claim for benefits will be 
deemed to have been denied, and thus finally adjudicated, 
even if VA did not expressly address that claim in its 
decision. See Deshotel.  When a RO decision "discusses a 
claim in terms sufficient to put the claimant on notice that 
it was being considered and rejected, then it constitutes a 
denial of that claim even if the formal adjudicative language 
does not 'specifically' deny that claim."  Ingram, 21 Vet. 
App., at 255.  The key question in the implicit denial 
inquiry is whether it would be clear to a reasonable person 
that VA's action that expressly refers to one claim is 
intended to dispose of others as well.  Adams v. Shinseki, 
568 F.3d 956, 962-963 (Fed. Cir. 2009).  

In 1985, the appellant filed a claim for an increased rating 
for his left hand disability.  In July 1985, he completed a 
personal medical history form where he filled in his work 
history.  A second set of comments, in the appellant's 
handwriting but in a different color ink, indicates that the 
appellant had "loss of use of hand."  The August 1985 VA 
examination did not discuss loss of use of hand.  In 
September 1985, the RO issued a rating decision which reduced 
the appellant's rating for the left hand.  The appellant 
filed an October 1985 Notice of Disagreement with the 
reduction.  In an August 1986 rating decision, the RO 
restored the rating and increased the combined rating to 30 
percent for scar and orthopedic manifestations.  The 
appellant did not appeal this decision.  The appellant 
brought a claim for a separate compensable rating for the 
scar, denied in a July 1990 Board decision.  The appellant 
brought a CUE motion against the July 1990 Board decision for 
the separate compensable rating, which was eventually granted 
in a May 2003 rating decision.

The Board concludes that the loss of use of hand claim is 
final.  The appellant brought a claim for an increased rating 
for the hand.  A claimant is ordinarily presumed to be 
pursuing the maximum possible benefit on appeal.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  A claim for an increased 
rating encompasses all reasonable avenues to increased 
compensation, including extraschedular ratings and special 
monthly compensation.  Cf. Rice v. Shinseki, 22 Vet. App. 447 
(2009) (an increased rating claim may reasonably encompass 
TDIU as an element of the claim).  In this case, the 
appellant brought the increased rating claim in 1985.  He 
specifically raised loss of use of the hand during the 
examination for his claim.  See 38 C.F.R. § 3.350 (2008).  
The matter of loss of use was not addressed, while the rating 
claim was, in September 1985 and August 1986 rating 
decisions.  The Board finds that the average person would 
have known that the adjudicator intended to dispose of the 
appellant's left hand claim generally, as they covered the 
orthopedic and scar manifestations of the disability.  The 
Board concludes that the loss of use portion of the increased 
rating claim was implicitly denied when the RO set the 
overall disability rating for the left hand in September 1985 
and August 1986.  The August 1986 rating decision was 
appealed as to other issues.  The appellant did not appeal 
the denial as to the left hand.  It is now final.  38 U.S.C. 
§ 7104 (2008).  

The Board must refer the loss of use claim to the RO.  Had 
the loss of use claim remained pending, the appellant would 
not need to file a CUE motion.  While he alleges CUE in the 
failure to adjudicate, an original claim does not need to 
meet such high burdens as a CUE motion.  As the original 
claim is now final, the appellant must file a well-pled 
motion for CUE, which he has not done, in order to obtain 
benefits back to 1985.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  Furthermore, even if he had filed a well-pled CUE 
motion, the Board could not take action, as the RO must have 
the first opportunity to revise its own, unappealed, 
decisions.  As the record stands, the Board cannot refer an 
incomplete CUE motion.

In light of the foregoing, the Board REFERS a claim for 
special monthly compensation for loss of use of the left hand 
to the RO for appropriate action.

Additionally, the resolution of the issues listed on the 
cover page depend, in part, on the status of other service 
connected disabilities which are not presently on appeal.  
The appellant was denied service connection for a psychiatric 
condition in an October 1979 Board decision.  The appellant 
was granted service connection for post traumatic stress 
disorder (PTSD), as of December 10, 1986.  The appellant 
appealed that effective date, which was affirmed by the Board 
in July 1990.  The appellant did not appeal.  The appellant 
was also denied service connection for a sinus condition in a 
March 1988 Board decision.  The appellant has brought CUE 
motions against the 1979 and 1988 Board decisions, in an 
attempt to move the date of service connection for PTSD and 
to gain service connection for a sinus condition.  These 
motions were denied by the Board in May 2003.  
Reconsideration was denied in May 2004 by the Board and the 
Court dismissed the appellant's appeal in October 2004.  
There is, therefore, no outstanding CUE motion or claim 
pertaining to either the PTSD or sinus conditions which 
concern the period prior to December 10, 1986.  The Board is 
without jurisdiction to review the denial of service 
connection for a sinus condition or the effective date of 
service connection for PTSD at this time.  For the purposes 
of the discussion below, the Board assumes these to be 
correct, established facts of the record.

Finally, the Board granted partial relief on the TDIU claim 
in June 2008, establishing a December 10, 1986, effective 
date.  The RO implemented the Board's decision in an August 
2008 rating decision.  The appellant filed what he termed a 
Notice of Disagreement in November 2008, stating that the RO 
had incorrectly implemented the Board's grant.  No Statement 
of the Case has been issued.  Ordinarily, the Board would 
remand a Notice of Disagreement for issuance of a Statement 
of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The substance of the November 2008 statement was that the RO 
should have assigned an effective date of December 10, 1986, 
with continuing payments through October 1988.  Instead, the 
RO had assigned payments from January 1987 to December 1987.  
On review of the rating decision, the cover page mentions 
January and December 1987, listing the total amounts that the 
appellant will receive pursuant to the grant.  On reading the 
entire cover letter, the RO did assign the effective date as 
December 10, 1986, with increased payments beginning the 
first day of the following month, with a legislative increase 
in December 1987, continuing through to October 1988.  The RO 
paid the appellant the new 100 percent rate, less the 80 
percent rate that he had already received.  In sum, the 
appellant argues that the RO should have done exactly what it 
did.  A Notice of Disagreement must express dissatisfaction 
or disagreement with a determination of the RO.  38 C.F.R. 
§ 20.201 (2008).  The appellant does not state an actual 
disagreement with the RO determination; therefore, the Board 
finds that the statement is not a valid Notice of 
Disagreement.  Remand for issuance of a Statement of the Case 
is not warranted.  See Manlincon.  


FINDINGS OF FACT

1.  The appellant's service-connected right ear hearing loss 
has been manifested by letter "B" and Numeric Level I 
impairment; the non service-connected left ear hearing loss 
is not compensable by itself and he is not deaf in the left 
ear.  

2.  The appellant's claim for TDIU was received by the RO on 
June 16, 1986; subsequently, TDIU was granted, effective 
December 10, 1986.

3.  In light of the foregoing, prior to December 10, 1986, 
the appellant was service connected for right ear hearing 
loss, rated noncompensable, pseudofolliculitis, rated 10 
percent prior June 11, 1986, and 30 percent disabling on and 
after that date, and for a left hand crush injury, rated 30 
percent disabling from June 5, 1985, with a separate 10 
percent rating for the associated scar, from June 5, 1985.  
The appellant's combined rating was 40 percent prior to June 
11, 1986, and 60 percent on and after that date.  

4.  The evidence does not show that the appellant's service-
connected conditions were of such severity as to preclude 
substantially gainful employment prior to December 10, 1986.  

5.  The appellant separated from service in 1974, is not 
deceased and is not in receipt of a total disability rating 
prior to December 10, 1986.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 
(2008).

2.  The criteria for entitlement to an effective date earlier 
than December 10, 1986, for the assignment of TDIU are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

3.  The claim to establish basic eligibility to Survivors and 
Dependents Educational Assistance under Chapter 35 of Title 
38 of the United States Code prior to December 10, 1986, is 
denied.  38 U.S.C.A. §§ 3500, 3501, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.400, 3.807 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for earlier 
effective dates and an increased rating.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

The issues of an earlier effective date for TDIU and an 
initial compensable rating for right ear hearing loss arise 
from granted CUE motions to revise prior Board decisions.  
The VCAA duty to notify applies only to the filing of a 
benefits claim.  See 38 U.S.C. § 5103(a) (2008).  The VCAA 
does not apply to CUE motions because the motions are not 
benefits claims, but rather collateral attacks on prior 
decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc).  The VCAA duty to notify obligations are not 
ongoing; the duty does not extend throughout the claims 
process.  Wilson v. Mansfield, 506 F.3d 1055, 1059 (2007).  
Section 5103(a) notice does not apply to proceedings that 
take place after the initial decision.  See Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (2007).  The VCAA duty to 
notify obligations do not apply to these issues.  The Board 
notes that once the motions were granted, the VCAA duty to 
assist attached, discussed below.  

On the DEA claim, this issue arises from a December 2003 
grant of benefits that the RO raised sua sponte.  The 
appellant did not file a claim for DEA benefits and a VCAA 
duty to notify letter was not sent.  Entitlement to DEA 
benefits, as will be discussed below, is dependent on the 
appellant's receipt of a total and permanent disability 
rating.  As this is determination depends entirely on the 
TDIU issue, which the appellant vigorously contests, the 
Board finds that there is no prejudicial harm for failure to 
provide timely VCAA compliant notice.  

In spite of the foregoing, the RO sent a September 2007 
letter which satisfied the VCAA duty to notify requirements 
as to the TDIU and DEA claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Similarly, the appellant was sent a 
March 2006 letter outlining the manner in which disability 
ratings and effective dates are assigned.  All the claims 
have been since readjudicated.  The Board finds that there is 
no prejudicial notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
filed a June 2009 statement indicating that he had reviewed 
his file and that his vocational rehabilitation records 
should be added.  The appellant included the cover page of a 
vocational rehabilitation eligibility decision from 1978.  
The Board notes that the decision states that the basis for 
the appellant's application was a dental problem.  The Board 
concludes that records are not relevant to the instant 
decision.  There are no outstanding, relevant records 
identified.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO did not provide the appellant with a VA examination 
specifically to determine whether his service connected 
disabilities rendered him unemployable prior to December 10, 
1986.  As will be explained below, the appellant was 
evaluated by the Social Security Administration to determine 
his unemployability in early 1987.  Additionally, the 
appellant had VA examinations in 1985 and 1986, evaluating 
the underlying service connected disabilities.  Given the 
strength of the record and the amount of time which has 
elapsed, the Board finds that further remand to determine 
employability prior to December 10, 1986, would be redundant 
at best and futile at worst.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The Board will proceed to 
consider the claim.

The Board also concludes the 2004 and 2005 VA audiological 
examinations are adequate upon which to base a decision.  
During the course of the appeal, Compensation and Pension 
(C&P) hearing examination worksheets were revised to include 
a discussion of the effect of the appellant's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2008).  However, in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), the United States Court 
of Appeals for Veterans Claims (Court) noted the worksheet 
revisions, but also noted that even if an audiologist's 
description of the functional effects of the appellant's 
hearing disability was somehow defective, the appellant bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The appellant has not alleged 
any prejudice caused by a deficiency in the examinations 
here.  On the contrary, the appellant has argued the adequacy 
of the December 2001 examination provided by Dr. Kumar and 
J.A.  The Board has specifically considered that report, as 
discussed below.  The content of that report does not differ 
in kind from the content of the VA examinations.  The 
appellant has also not been employed for many years, so there 
is no fruitful avenue of inquiry into the impact of his 
hearing loss on employment.  The appellant's main complaints 
are related to bilateral hearing loss, which is not his 
service connected disability.  The appellant's accounts of 
the impact of his hearing loss, to the extent he has 
submitted them, concern both ears.  Evaluating the appellant 
on that basis would compensate him for a non-service 
connected disability, which the Board cannot do.  The Board 
concludes that the VA examinations are an adequate basis on 
which to base a decision.

As mentioned, the DEA claim depends on the appellant 
receiving a total and permanent disability rating.  Any duty 
to provide an examination applies to the underlying 
disabilities discussed above.  There is no error in failing 
to provide an examination for this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).

II. Increased Ratings

The appellant contends that he is entitled to an initial 
compensable rating for his right ear hearing loss.  For the 
reasons that follow, the Board concludes that a compensable 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

During the pendency of this claim, the criteria for rating 
hearing loss disabilities were revised (effective September 
22, 1978, December 18, 1987, and June 10, 1999).  See 43 FR 
45358 (October 2, 1978), 52 FR 44119 (Nov. 18, 1987), 64 FR 
25206 (May 11, 1999).  The Board will evaluate the 
appellant's claim under each version of the criteria in the 
VA Schedule for Rating Disabilities in effect since the time 
of his filing and the current regulations in order to 
ascertain which version would accord him the highest rating.  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The Board notes initially that the various versions of the 
regulations for rating hearing loss have been contained in 
38 C.F.R. §§ 4.85, 4.86 and 4.87.  These sections operate 
without further reference to the rest of the Ratings Schedule 
contained in 38 C.F.R. Part 4.  In the versions prior to the 
current version, none of the regulations rated "hearing 
impairment" without considering the appropriate course of 
action in the event that the claimant had only one ear 
service connected for hearing loss, as is the case here.  The 
law requires that the non-service connected ear be considered 
normal when rating unilateral hearing loss.  See Boyer v. 
West, 11 Vet. App. 477 (1998) (affirming VA Gen. Coun. Prec. 
Op. 32-97, August, 29, 1997).  An exception, authorized by 
statute, allowed the non-service connected ear to be 
considered only when total deafness existed in that ear.  See 
38 C.F.R. § 3.383 (1977, 1979, 1988).  The current version of 
the regulation is more permissive, only consideration of the 
non-service connected ear when such hearing loss would be 
independently rated as compensably disabling.  See 38 C.F.R. 
§ 3.383 (2008).  This is discussed in more detail below.  As 
such, for the 1977, 1979, and 1988 versions of the 
regulations, the Board will consider the left ear hearing 
level to be normal.  See Boyer, supra.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  This is true 
regardless of the version of the regulations applied.

Only four audiological examinations occurred during the 
course of this claim.  In the interest of clarity, the Board 
will lay out the evidence prior to explaining the different 
regulatory versions.  

On VA audiologic evaluation in August 1978, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
Not 
Tested
40
LEFT
20
0
0
Not 
Tested
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The 3,000 Hz range was not tested.  Using the remaining 
1,000, 2,000 and 4,000 results, puretone threshold averages 
were 31.66 dB in the right ear and 11.66 dB in the left.  

On VA audiologic evaluation in December 2001, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
65
75
80
LEFT
55
55
75
80
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Puretone threshold averages were 65 dB in the right ear and 
73.75 dB in the left, for the 1,000, 2,000, 3,000 and 4,000 
Hz ranges.  This report was in graph form, which the Board 
does not ordinarily interpret.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471 
(1995).  In this case, however, the private examiner provided 
a calculation of the puretone threshold averages in both the 
right and left ears in the comments accompanying the graph; 
as such, the Board need not interpret the graph as a 
competent expert has already done so.  Puretone threshold 
averages were 50 dB in the right ear for the 500, 1,000, and 
2,000 Hz ranges.  

On VA audiologic evaluation in October 2004, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
50
70
LEFT
35
35
35
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Puretone threshold averages were 50 dB in the right ear and 
48 in the left.  

In June 2005, another audiometric examination was performed 
at VA.  The audiologist indicated that valid results were not 
obtained.  The appellant displayed signs of pseudohypacusis 
during testing and was able to follow verbal directions given 
at or below his dB thresholds.  The puretone threshold scores 
were not recorded.  

Version from Date of Claim and Revision effective September 
22, 1978

At the time of the appellant's claim in 1977, evaluations for 
unilateral hearing loss under the criteria in effect prior to 
September 22, 1978 and prior to December 18, 1987, ranged 
from noncompensable to 10 percent based on organic impairment 
of hearing acuity within the conversational voice range (500 
to 2,000 cycles per second) as measured by the results of 
controlled speech reception tests or pure tone audiometry 
reported as a result of VA regional office or authorized 
audiology clinic examinations.  As stated above, the non-
service connected left ear is considered normal under this 
version of the regulations.  

The regulation revision effective September 22, 1978, was for 
clarification purposes; it did not alter the underlying 
ratings criteria.  

Under 38 C.F.R. § 4.85, if the results of controlled speech 
reception tests were used, the letter, "A" through "F", 
designating the impairment in efficiency of each ear 
separately, was ascertained from Table VI, which indicated 
six areas of impairment in efficiency.  The literal 
designation of impaired efficiency (A through F) was 
determined by intersecting the horizontal row appropriate for 
percentage of discrimination and the vertical column 
appropriate for speech reception decibel loss.  The left ear, 
deemed normal, receives an "A" designation under these 
provisions.  

Evaluations for unilateral hearing loss under the criteria in 
effect prior to September 22, 1978, and on and after 
September 22, 1978 and prior to December 18, 1987, ranged 
from noncompensable to 10 percent based on organic impairment 
of hearing acuity within the conversational voice range (500 
to 2,000 cycles per second) as measured by the results of 
controlled speech reception tests or pure tone audiometry 
reported as a result of VA regional office or authorized 
audiology clinic examinations.  Under 38 C.F.R. § 4.85, if 
the results of controlled speech reception tests were used, 
the letter, "A" through "F", designating the impairment in 
efficiency of each ear separately, was ascertained from Table 
VI, which indicated six areas of impairment in efficiency.  
The literal designation of impaired efficiency (A through F) 
was determined by intersecting the horizontal row appropriate 
for percentage of discrimination and the vertical column 
appropriate for speech reception decibel loss.  The 
percentage of the overall evaluation was determinable from 
Table VII by intersecting the horizontal row appropriate for 
the literal designation for the ear having the better hearing 
and the vertical column appropriate to the literal 
designation for the ear having the poorer hearing.  
Comparable procedures were delineated when using the results 
of pure tone audiometry.  38 C.F.R. § 4.85 and Part 4, 
Diagnostic Codes 6277 to 6297, effective on and after 
September 22, 1977, and prior to December 18, 1987.

The appellant's records do not include speech recognition 
decibel loss; instead, the Board must rely on the puretone 
threshold averages and assign a letter designation under 
Table VII.  The December 2001 examination contains the 
greatest degree of hearing loss.  Under Table VII, the 
puretone threshold for the 500, 1,000, and 2,000 Hz ranges is 
used.  The appellant's puretone average for the December 2001 
examination was 50 dB for those Hz ranges.  Under Table VII, 
this merits a "B" designation.  The combination of a "B" 
and an "A" designation is noncompensable.  See 38 C.F.R. 
§ 4.87a, Diagnostic Code 6296 (1979).  

Revision effective December 18, 1987

Under the schedular criteria, evaluations of unilateral 
defective hearing loss range from noncompensable to 10 
percent based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from level I 
for essentially normal acuity through level XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the non-service connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
rating is assignable where hearing in the service-connected 
ear is at level X or XI.  38 C.F.R. § 4.85 and Part 4, 
Diagnostic Codes 6100 to 6101.

The December 2001 audiology report indicates the highest 
level of disability.  At that examination, the right ear had 
a puretone average of 65 dB and a speech recognition score of 
100; therefore the right ear received a designation of II.  

Using the charts following 38 C.F.R. § 4.87 (1988) (and 
mindful that the appellant's non-service-connected right ear 
is considered to be at Level I), the Board finds the 
appellant's overall level of right ear hearing acuity to be 
Level II.  The right ear hearing loss is therefore 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 6100 
(1988).  Even when considering the audiological report 
showing the greatest disability, the appellant is still not 
entitled to a compensable rating.  Further inquiry into the 
remaining tests is not warranted.  Accordingly, at this time, 
there is no reasonable basis for an increased rating under 
the criteria established in the 1987 version of the hearing 
loss regulations.  See 38 C.F.R. §§ 4.85, 4.86, 4.87 (1988).  

Current Version

Under the current version of the regulations, the result is 
similar to the 1988 regulations.  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  38 C.F.R. § 4.85 (2008).  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

When only one ear is service connected for hearing loss, the 
non-service connected ear will be assigned a Numeric Level I, 
for the purposes of using Table VII.  38 C.F.R. § 4.85(f).  
If the non-service connected ear has hearing loss that would 
merit a compensable on its own, then the evaluation shall 
apply 38 C.F.R. §§ 4.85 and 4.86 as though both ears were 
service connected.  See 38 C.F.R. §§ 3.383, 4.85(f).

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
However, in this case, the audiometric results from the VA 
examination do not meet these criteria, and the veteran's 
disability cannot be evaluated under the alternative rating 
scheme.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The December 2001 audiology report 
indicates the highest level of disability.  At that 
examination, the right ear had a puretone average of 65 dB 
and a speech recognition score of 100; therefore the right 
ear received a designation of II.  The left ear had a 
puretone average of 73.75 dB and a speech recognition score 
of 96; therefore the left ear received a designation of II.  
The left ear scores also fit one of the exceptional hearing 
loss patterns.  The puretone average score would merit a VI 
Numeric designation for the left ear.  See Table VIa.  The 
point where VI and I intersect on Table VII then reveals that 
the disability level for the appellant's left ear hearing 
loss is noncompensable by itself, using a Level I for the 
right ear.  Accordingly, the criteria for a compensable 
rating for the left ear on its own are not met.  The 
provisions of 38 C.F.R. § 3.383 do not come into effect.  As 
such, the Board must use a Level I to represent the left ear 
in evaluating the right ear alone.  No exceptional hearing 
loss pattern exists for the right ear.  The point where II 
and I intersect on Table VII then reveals that the disability 
level for the appellant's right ear hearing loss is 
noncompensable.  See Table VII.  

The December 2001 audiometry scores are 5 to 25 dB worse than 
the October 2004 scores in every tested range.  Even when 
using the test results which show the worst hearing loss, by 
far, the appellant's right ear hearing loss is not 
compensable.  See 38 C.F.R. §§ 4.85, 4.86.  Further inquiry 
into the remaining tests is not warranted.  



Extraschedular Consideration

The Board notes that, while the regulations for the schedular 
ratings for hearing loss have changed, the extraschedular 
provisions have not been substantively altered.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's right ear 
hearing loss disability is not inadequate.  The appellant 
argues on the basis of bilateral hearing loss, for which he 
is not service connected.  The appellant has been unemployed 
for many years, and his disability can have no impact on his 
employability.  Indeed, his TDIU rating was assigned before 
he became service connected for the right ear.  Additionally, 
the appellant's statements are to the effect that his 
bilateral hearing loss is severe, for which he is not service 
connected.  It does not appear that the appellant has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  Thus, his claim for a 
compensable evaluation is denied.  See 38 C.F.R. § 4.85.

III. Entitlement to an Earlier Effective Date than December 
10, 1986, for TDIU

The appellant contends that he is entitled to TDIU prior to 
December 10, 1986, to at least June 1986, if not to 1974 or 
1977.  For the reasons that follow, the Board concludes that 
an earlier effective date is not warranted.  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2008).  See Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  
Claims for TDIU are considered claims for increased ratings 
and are subject to the same rule.

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  

In light of the aforementioned law and regulations, the 
essential questions before the Board are (1) when was the 
filing date the claim for TDIU and (2) when did the increase 
in disability actually occur?

The appellant filed a service connection claim for post 
traumatic stress disorder on December 10, 1986, which led to 
the grant of TDIU in this claim.  The Board assigned an 
effective date as of that date in the June 2008 decision.  
Prior to the appellant's December 10, 1986, claim, the 
appellant filed several claims for increased ratings and 
service connection in October 1982, June 1983, October 1983, 
June 1985 and June 1986.  None of these submissions mentioned 
a specific claim for TDIU.  

In addition to an informal claim as defined above under 38 
C.F.R. § 3.155, there is another type of informal claim.  
Specifically, a report of an examination or hospitalization 
will be accepted as an informal claim for benefits under 
existing law, if the report relates to a disability which may 
establish entitlement.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.157(b)(1).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that 38 C.F.R. § 
3.157(b)(1) does not require the appellant to identify the 
report as a claim or to identify the benefits sought.  See 
Servello, at 199.

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 
2001 (July 6, 2001).  

The appellant had previously received a temporary total 
evaluation for convalescence following surgery to his left 
hand October 1976 to March 1977.  The appellant had filed for 
an extension of the temporary rating, which was denied by the 
Board in October 1979.  A July 1977 VA treatment record 
indicates that the appellant had a good recovery and was free 
to continue his normal activities.  There is no indication at 
the time that the appellant was filing for a permanent and 
total evaluation and there is no indication in the supporting 
medical evidence of unemployability or permanent and total 
disability.

The June 1985 statement did indicate that the appellant was 
missing time from work, but this was due to a sinus 
condition, for which he was claiming service connection.  The 
appellant is not and never has been service connected for a 
sinus condition.  TDIU must arise from service connected 
disabilities.  As a result, the Board finds that the June 
1985 statement does not meet these criteria.  

The appellant's June 1985 sinus claim was denied by the RO 
and the appellant again appealed to the Board.  The 
appellant's Notice of Disagreement, Form 9 and April 1986 
testimony before the Board indicate unemployability.  A work 
history completed for a VA examination in association with 
his claim indicates that he was employed by VA since March 
1984 and had two and half years employment with a temporary 
employment service before that.  At the time the form was 
initially completed, he indicated that he had lost time due 
to a sinus condition, headaches and dizziness.  At some later 
point, the appellant added the skin condition and left hand, 
alleging loss of use of the hand.  The appellant appeared for 
the examination in August 1985.  There was no indication of 
unemployability at that time.  The Board notes that the 
appellant was noted to be right-handed and was employed by VA 
as a counselor at that time.  The Board finds that, given the 
above, unemployability was not reasonably raised.  

The appellant has argued, repeatedly, that he submitted 
private medical records in 1985 that would demonstrate his 
unemployability at that time.  Received at the RO in October 
1985, the appellant submitted two pages of medical evidence, 
a letter from a Dr. Mersack and one page of ongoing treatment 
records from a Dr. Bray.  There is no indication that the 
appellant was unemployable in these records.

A June 16, 1986, submission states that the appellant was 
about to lose his job on account of his left hand.  The Board 
finds that this does raise employability as an issue, and 
constitutes an informal claim for TDIU.  See 38 C.F.R. 
§ 3.155, supra; see also Roberson, supra.  

The Board finds therefore, that the date of claim for TDIU is 
June 16, 1986.  This is prior to the currently assigned 
effective date for TDIU, December 10, 1986.  The Board will 
evaluate the evidence for employability between June 16 and 
December 10, 1986, and if necessary, whether the evidence 
shows a factually ascertainable increase in disability 
rendering the appellant unemployable in the year preceding 
June 16, 1986.  See Hazan, supra.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the appellant's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The ratings for the appellant's service connected 
disabilities have been revised repeatedly, as discussed in 
the Introduction.  For the sake of brevity, the Board notes 
that the appellant's service connected disabilities and 
ratings were established in Board decisions in October 1971 
and October 1979, a rating decision in September 1983 and 
Board decision in March 1988 and July 1990.  All other rating 
decisions were subsumed.  These decisions became final.  The 
appellant challenged all of his ratings by CUE motion, 
addressed by the Board in May, August and September 2003 and 
March 2006 decisions.  The Board revised these decisions to 
grant service connection for right ear hearing loss, extend 
TDIU and revise the disability ratings for the left hand and 
scar.  The appellant sought review from Court, which upheld 
the Board's determinations or dismissed his appeals.  While 
implementing the Board's decision, the RO sua sponte extended 
DEA.  At this time, the only non-final disability rating 
prior to December 10, 1986, is the initial right ear hearing 
loss rating denied above.  There are no outstanding CUE 
motions.  

In light of the foregoing, prior to December 10, 1986, the 
appellant was service connected for right ear hearing loss, 
rated noncompensable as discussed above, pseudofolliculitis, 
rated 10 percent prior June 11, 1986, and 30 percent 
disabling on and after that date, and for a left hand crush 
injury, rated 30 percent disabling from June 5, 1985, with a 
separate 10 percent rating for the associated scar, from June 
5, 1985.  The appellant's combined rating was 40 percent 
prior to June 11, 1986, and 60 percent on and after that 
date.  See 38 C.F.R. § 4.25 (2008).  

The appellant has argued, at length, that VA has consistently 
miscalculated his combined rating prior to December 10, 1986, 
which would be at least 80 percent as he calculates it.  The 
Board notes that the appellant has been adding his ratings 
together.  The law requires that ratings be combined, not 
added, under the combined ratings table.  38 C.F.R. § 4.25 
(2008).  When the table is used, the 40 and 60 percent 
combined totals assigned by the RO are correct.  See id.  

The appellant does not meet the schedular criteria listed in 
4.16(a) prior to December 10, 1986.  It is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities but 
who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The appellant's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).  The rating 
board did not refer this case for extra-schedular 
consideration.

The appellant's VA treatment records do not support 
unemployability.  The appellant was not receiving regular 
treatment.  A June 1986 VA examination indicates that the 
left hand condition was "rather severe."  There is no 
indication that the appellant was ever advised to leave his 
work or that his service connected disabilities interfered 
substantially with his work.  Both the records before June 
11, 1986, and those leading up to December 10, 1986, do not 
indicate unemployability.

As noted, the appellant reported that he was about to be 
terminated from his VA employment in the June 1986 claim.  At 
the time, he claimed it was due to his left hand.  He further 
argues that he is entitled to consideration under 38 C.F.R. 
§ 4.18.

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18 
(2008).  The Board notes that the appellant was employed at 
VA as a counselor.  There is no indication that the 
appellant's employment was offered on account of his 
disability or that there was special consideration given on 
account of his disability.  The appellant has argued this for 
several years and has failed to produce any evidence in favor 
of the application of 4.18, and the Board knows of no 
available sources for such information.  The Board concludes 
that 38 C.F.R. § 4.18 is not for application. 

The appellant was found totally disabled by the Social 
Security Administration (SSA) in 1987, with the disability 
date beginning in June 1986.  He argues this should result in 
total disability benefits from VA earlier than the currently 
assigned effective date.  

The Board disagrees for the following reasons.  Although VA 
is required to consider the SSA's findings, VA is not bound 
by their conclusions.  Adjudication of VA and Social Security 
claims is based on different laws and regulations.  The 
appellant filed a Social Security disability claim in 
December 1986.  The agency requested a work summary, 
including reasons for dismissal, from the Vet Center where he 
worked.  The Center sent a February 1987 letter indicating 
that the appellant had been terminated for being absent 
without leave and for failure to follow his tour of duty.  
The letter also states that the appellant had been employed 
since March 1984, and was promoted to supervisor in March 
1986.  There is no evidence that the left hand disability, 
right ear hearing loss and pseudofolliculitis had any impact 
on his termination.  

The SSA's decision is clear that the appellant's left hand 
disabilities alone were not significant enough to grant total 
disability.  The appellant was found to be disabled primarily 
by an affective disorder and secondarily by the left upper 
extremity.  The decision specifically finds, however, that 
the appellant had residual physical capacity to perform 
medium work activities despite the left hand disability.  The 
appellant was found to be disabled by his mental condition 
beginning in June 1986, which was not expected to last longer 
than twelve months.  The appellant's pseudofolliculitis and 
right ear hearing loss did not appear in the SSA decision.  
The award of disability benefits was based not only on the 
left hand disabilities, but primarily on PTSD.  As noted 
above, the appellant was not service connected for PTSD prior 
to December 10, 1986.  In determining the proper disability 
rating for the appellant's service-connected disabilities, 
the Board cannot rely on the appellant's PTSD.  The Board 
finds that the SSA decision does not support the appellant's 
claim.  

The medical evidence supporting the SSA decision does not 
support a finding that the appellant was unemployable on the 
basis of those disabilities that were service connected prior 
to December 10, 1986.  Much of the evidence consists of VA 
treatment records from the 1970's and 1980's, which had been 
associated with the claims file prior to 1986.  The remainder 
appears to the SSA's internal forms and development, 
particularly regarding the psychological issue.  

Additionally, the appellant's private medical records do not 
support unemployability.  The Mersack letter states that the 
appellant sought treatment for a skin condition and provides 
the recommended course of treatment.  The Bray record notes 
that on September 4, 1985, the appellant was seen after 
having been hospitalized the previous week with a hand 
infection.  A follow up note from October 1985 discusses the 
appellant's ongoing left hand disability.  The appellant was 
suffering from a boutonnière deformity and pain associated 
with the service connected left thumb disability.  Additional 
surgery was discussed.  

The Board has considered employment history, educational and 
vocational attainment, and all other factors, as required in 
38 C.F.R. § 4.16(b).  The appellant had a bachelor's degree 
and a solid work history with achievement in becoming a 
supervisor.  Prior to December 10, 1986, the objective 
evidence as to the severity of the appellant's service-
connected conditions does not show that the conditions would 
prevent him from being employed.  The left hand disability 
was quite disabling, as is suggested by the 40 percent 
combined rating for it.  A high rating is not enough to 
render the appellant unemployable.  In this case, the 
preponderance of the evidence is against finding that the 
appellant's service-connected disabilities alone make him 
unemployable prior to December 10, 1986.  The only medical 
evidence of record shows that his service-connected 
conditions are not of such severity as to preclude gainful 
employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the appellant's service-
connected disorders prior to December 10, 1986.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations prior to December 
10, 1986, the preponderance of the evidence is against the 
appellant's claim for an earlier effective date for TDIU 
because he was precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disorders or that he was incapable of performing the mental 
and physical acts required by employment due solely to his 
service-connected disorders, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  

The Board finds that the increase in the entitlement to TDIU 
arose on December 10, 1986, the date that the appellant's 
PTSD was service connected.  The Board concludes, therefore, 
that a total disability rating for compensation purposes 
based on individual unemployability is not warranted prior to 
December 10, 1986.  See 38 C.F.R. § 3.400; see also Harper, 
supra.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.

IV. Entitlement to an Earlier Effective Date than December 
10, 1986, for Dependents' Educational Assistance Benefits

The appellant contends that he should receive an earlier 
effective date for Dependents' Educational Assistance 
allowance under Chapter 35 prior to December 10, 1986.  For 
the reasons that follow, the Board concludes that an earlier 
effective date is not warranted.  

Dependents' Educational Assistance (DEA) allowance under 
Chapter 35, Title 38, United States Code may be paid to a 
child or surviving spouse of a veteran who meets certain 
basic eligibility requirements.  Basic eligibility exists if 
the veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

The basic prerequisite to establish basic eligibility for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the U.S. Code is that the veteran 
have had a permanent and total service-connected disability, 
have such a disability at the date of death or have died as a 
result of the service- connected disability.  See 38 C.F.R. § 
3.807(a).  In this case, the entitlement criteria specified 
by law have not been satisfied.  As discussed in the 
Introduction, the appellant separated from service in 1974.  
The appellant is alive and is receipt of a total disability 
rating prior to December 10, 1986.  Accordingly, the criteria 
for eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
are not met.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial compensable rating for right ear 
hearing loss is denied.

Entitlement to an effective date earlier than December 10, 
1986 for the grant of TDIU is denied.

Entitlement to an effective date earlier than December 10, 
1986 for the grant of DEA benefits is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


